DETAILED ACTION
Response to Arguments
Applicant’s response to the last Office Action filed 2/24/2022 has been entered and made of record. Independent claims 1, 9 and 14 have been amended. Claims 1-15 remain pending in this application.
Applicant's arguments have been fully considered but they are not persuasive.
With respect to independent claim 1, Applicant argues that Tallada does not teach “the process characteristic associated with a printing characteristic or environmental characteristic.” Examiner respectfully argues that although Tallada does not recite the exact wordings as the amended claim language. Tallada teaches or suggests the amount of inks on color media (paragraphs 0009-0011) which reads on Applicant’s process characteristic and these amounts of inks are used by a printing process of a printer to produce a color on a color media (paragraphs 0006-0010); therefore, suggests that the process characteristic is associated with a printing characteristic.
With respect to independent claim 9, Applicant argues that Tallada does not teach “a plurality of process characteristics related to media characteristics, printing characteristics, or environmental characteristics.” Examiner respectfully argues that although Tallada does not recite the exact wordings as the amended claim language. Tallada teaches or suggests a plurality of process characteristics related to media characteristics (ink amounts on colored media; paragraphs 0009-0011 and 0014-0019), printing characteristics (amount of white ink to be printed on the colored media; paragraphs 0007-0011 and 0019-0022), or environmental characteristics (the Examiner is interpreting that this limitation is optional since the operator “or” was used).
With respect to independent claim 14, Applicant argues that Tallada does not teach “the process characteristic associated with absorbency of the selected medium.” Examiner respectfully argues that although Tallada does not recite the exact wordings as the amended claim language. Tallada teaches or suggests the process characteristic (amount of inks on colored media; paragraphs 0009-0011) associated with absorbency of the selected medium (the same color appears different on white media and colored media; paragraphs 0001, 0006-0011 suggests different absorbency between white and colored medium).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2016/0303878 A1 to Tallada et al.
As to claim 1, Tallada discloses a method, comprising: 
modulating, based on a process characteristic (inks on color media; paragraphs 0009-0011), a print substance formulation for a selected medium (printer calibration and amount of inks used for colored media; figure 1 and paragraphs 0014-0019), the process characteristic associated with a printing characteristic (amounts of inks are used by a printing process of a printer to produce a color on a color media; paragraphs 0006-0010 suggests that the process characteristic is associated with a printing characteristic) or environmental characteristic; and 
delivering a print substance to the selected medium according to the modulated print substance formulation (paragraphs 0011 and 0017).
As to claim 2, Tallada further discloses wherein the process characteristic includes an output characteristic of the selected medium (paragraph 0015).
As to claim 3, Tallada further discloses wherein modulating the print substance formulation includes depleting a print substance amount (paragraphs 0014, 0022).
As to claim 4, Tallada further discloses wherein depleting the print substance amount includes depleting the print substance amount over a subset of a color space ([CMYKW]’ paragraphs 0014, 0022).
As to claim 5, Tallada further discloses wherein modulating the print substance formulation includes determining the print substance formulation via a color lookup table (CLUT of figure 1 and paragraphs 0015-0018).
As to claim 6, Tallada further discloses wherein modulating the print substance formulation including selecting the modulated print substance formulation from a plurality of predetermined print substance formulations (S106-S110 of figure 1; modifying each output color from original CLUT; paragraphs 0017-0018).
As to claim 7, Tallada further discloses wherein the modulated print substance formulation includes a depleted amount of a process color (see M, Y and W color in table 1 of paragraph 0022).
As to claim 8, Tallada further discloses wherein the delivering the print substance includes delivering a print fluid to the selected medium (paragraph 0024).
As to claim 9, Tallada discloses a printing device (printer 300; figure 3), comprising:
a color resource (memory 364) having a plurality of print substance formulations for a medium (modified CLUT, S108 of figure 1 and paragraph 0017);
a controller (362) operably coupled to the color resource, the controller to select a print substance formulation from the plurality of print substance formulations based on a plurality of process characteristics (using modified CLUT to apply amount of colorants on colored media; paragraphs 0011 and 0017) related to media characteristics (ink amounts on colored media; paragraphs 0009-0011 and 0014-0019), printing characteristics (amount of white ink to be printed on the colored media; paragraphs 0007-0011 and 0019-0022), or environmental characteristics; and
a print engine (368) operably coupled to the controller to deliver a print substance to the medium based on the selected print substance formulation (printing fluid is deposited on media; paragraphs 0011, 0017 and 0024).
As to claim 10, Tallada further discloses wherein the color resource includes a color lookup table (modified CLUT, paragraph 0017).
As to claim 11, Tallada further discloses wherein the controller is to receive a signal representative of a process characteristic (paragraph 0015).
As to claim 12, Tallada further discloses a process characteristic sensor to provide the signal representative of the process characteristic (sensor 256; paragraph 0015 and 0025).
As to claim 13, Tallada further discloses wherein each print substance formulation includes a corresponding print substance volume (ink amount; paragraphs 0018-0022).
As to claim 14, Tallada discloses a non-transitory computer readable medium (364 of figure 4 and paragraph 0029) to store computer executable instructions to control a processor to: modulate, based on a process characteristic, a print substance formulation for a selected medium (please see similar rejection to claim 1 above), the process characteristic associated with absorbency of the selected medium (the same color appears different on white media and colored media; paragraphs 0001, 0006-0011 suggests different absorbency between white and colored medium); and deliver a print substance to the selected medium based on the modulated print substance formulation (please see similar rejection to claim 1 above).
As to claim 15, Tallada further discloses instructions to receive the process characteristic (paragraph 0015).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675